Mr. Justice Gordon
delivered the opinion of the court,
There is but a single point in this case, that, however, is a material one. The learned judge of the court below, when speaking of the application, says : “ But this paper is drawn up in lead pencil, and purports to contain statements made by Bricker, and taken down by the agent at the time the policy was spoken of at the office. It is an application, on its face, not to the City Insurance Company, but to the Eire Association of Philadelphia. That may have been a mistake, perhaps ; but we mention this fact to bear us out in saying that the paper was not looked upon as a formal application, but simply as a memorandum.” We cannot assent to this conclusion. True, it was drawn in pencil, but as wills, notes, &c., may be drawn in pencil (Myers v. Vanderbelt, 3 Norris 510), we can see no good reason why an application for insurance may not be drawn in the same manner. It is also true that it was written in the blank form of another company, but its identification was unmistakable from the number endorsed upon it, and from the property proposed to be insured. Surely, Bricker, with the policy in his possession, could not be mistaken as to what the application was intended to cover. In that policy was a reference to the application by number, and if he could mistake or overlook that, he could neither mistake nor overlook the fact that in the policy he had an assurance of the same goods mentioned in the application. Knowing this, and having had ample time and opportunity to acquaint himself with the contents of the policy, he signed the paper, under consideration, and so covenanted with the company that his exposition of the facts and circumstances therein set forth were true.
Furthermore, it is not reasonable that if the paper was but a memorandum drawn for the convenience of the agent, it should have been signed by Bricker. This act certainly meant an adoption by him of that paper for some purpose, and that purpose could have been none other than that expressed in the instrument itself; that is to say, to bind the applicant to the truth of his own allegations.
The judgment is reversed and a new venire ordered.